Case 5:18-cv-11954-JEL-MKM ECF No. 65, PageID.305 Filed 03/29/21 Page 1 of 4




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


BMO Harris Bank, N.A., a national
banking association,
                                       Case No. 18-11954
                        Plaintiff,
                                       Judith E. Levy
v.                                     United States District Judge

Zoccoli et al,

                     Defendants.
________________________________/


ORDER GRANTING IN PART PLAINTIFF’S MOTION TO HOLD
DEFENDANT IN CONTEMPT OF COURT [62] AND ORDERING
      DEFENDANT TO APPEAR AND SHOW CAUSE

     Before the Court is Plaintiff BMO Harris Bank N.A.’s motion for an

order finding Defendant Harry Zoccoli, III in contempt of court and

ordering a list of sanctions including fines and incarceration. (ECF No.

62, PageID.294.) For the following reasons, Plaintiff’s motion is

GRANTED IN PART and Defendant is ordered to pay the reasonable fees

and expenses that he caused Plaintiff to incur in pursuing this motion.

The Court additionally ORDERS Defendant to appear at a virtual
Case 5:18-cv-11954-JEL-MKM ECF No. 65, PageID.306 Filed 03/29/21 Page 2 of 4




hearing on April 15, 2021 at 2:00 p.m. and show cause why the Court

should not grant the remainder of Plaintiff’s requested sanctions.

BACKGROUND

     On January 22, 2019, Plaintiff obtained a default judgment against

Defendant in the amount of $553,844.91. (ECF No. 28.) On January 17,

2020, pursuant to Federal Rule of Civil Procedure 45, Plaintiff served

Defendant with a subpoena to testify at a deposition on February 13,

2020 and to produce documents related to Defendant’s assets and

liabilities. (ECF No. 57.) Plaintiff alleges that Defendant failed to appear

at the deposition and failed to produce documents.

     On March 10, 2020, Plaintiff filed a motion to compel Defendant’s

attendance at a deposition and to produce the requested documents.

(ECF No. 58.) Plaintiff also moved for reimbursement of its expenses

related   to   filing   the   motion.   (Id.)   Plaintiff   attached   exhibits

demonstrating that its service of Defendant complied with all rules and

requirements. (Id.) Defendant did not respond to Plaintiff’s motion.

     On April 14, 2020, the Court granted Plaintiff’s motion to compel

Defendant to produce the requested documents and attend a deposition.

(ECF No. 59.) The Court also cautioned Defendant that “failure to comply


                                        2
Case 5:18-cv-11954-JEL-MKM ECF No. 65, PageID.307 Filed 03/29/21 Page 3 of 4




with a court order may expose him to sanctions for contempt of court.

Fed. R. Civ. P. 37(b)(2), (d)(3). (Id. at PageID.286.)

PLAINTIFF’S MOTION TO HOLD DEFENDANT IN CONTEMPT

     On July 15, 2020, Plaintiff filed a motion requesting that the Court

hold Defendant in contempt of Court for failing to obey the Court’s April

2020 order or in any way respond to Defendant. (ECF No. 62.) Plaintiff

also requests that the Court

     order [Defendant] to appear by the U.S. Marshall Service and
     brought to Court, be held in civil contempt and incarcerated
     until he complies with this Court’s Order of April 14, 2020. In
     addition, the Bank requests that this Court sanction Mr.
     Zoccoli in an amount of $2,000 to be paid to the Court. In
     addition, [Plaintiff] pursuant to FRCP 37(d)(3) requests this
     Court order [Defendant] to pay the reasonable expenses,
     including attorney fees caused by [Defendant]’s failure to
     comply with this Court’s Order of April 14, 2020 including
     attorney fees incurred in preparing this Motion for Contempt
     and any court hearings on this Motion for contempt.

(Id. at PageID.294-295.) Defendant did not respond to Plaintiff’s motion.

     Subject to a reasonable accounting of expenses from Plaintiff, the

Court preliminarily GRANTS Plaintiff’s motion for Defendant to pay the

reasonable fees and expenses caused by his failure to respond to

Plaintiff’s motion. Fed. R. Civ. P. 37(d)(3) (When a party fails to “attend


                                      3
Case 5:18-cv-11954-JEL-MKM ECF No. 65, PageID.308 Filed 03/29/21 Page 4 of 4




its own deposition, serve answers to interrogatories, or respond to a

request for inspection,” the court “must require the party failing to act . .

. to pay the reasonable expenses, including attorney’s fees, caused by the

failure, unless the failure was substantially justified or other

circumstances make an award of expenses unjust”). As to Plaintiff’s other

requested sanctions, the Court ORDERS that Defendant appear by

virtual hearing on April 15, 2021 at 2:00 p.m. and show cause why such

sanctions are inappropriate.

     The Court will not afford Defendant another opportunity to explain

himself.

     IT IS SO ORDERED.

Dated: March 29, 2021                    s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 29, 2021.
                                         s/William J. Barkholz
                                         WILLIAM J. BARKHOLZ
                                         Case Manager

                                     4
